
	
		I
		111th CONGRESS
		1st Session
		H. R. 15
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide a program of national health insurance, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the National Health Insurance
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and declaration of
				purpose.
					Sec. 3. Policies of Act.
					TITLE I—BENEFITS AND ELIGIBILITY
					Sec. 101. Classes of personal health
				services.
					Sec. 102. Availability of
				benefits.
					Sec. 103. How benefits obtained: free
				choice by patient.
					Sec. 104. Eligibility for
				benefits.
					Sec. 105. Provision of benefits for
				noninsured needy and other individuals.
					TITLE II—PARTICIPATION OF PHYSICIANS,
				DENTISTS, NURSES, HOSPITALS, AND OTHERS
					Sec. 201. Physicians and dentists;
				specialists.
					Sec. 202. Nurses.
					Sec. 203. Hospitals.
					Sec. 204. Auxiliary services.
					Sec. 205. Agreements with individual
				practitioners, hospitals, and others.
					Sec. 206. Agreements with voluntary health
				insurance and other organizations.
					Sec. 207. Provisions common to all
				agreements.
					Sec. 208. Methods of payments for
				services.
					Sec. 209. Amount of payments for
				services.
					Sec. 210. Professional rights and
				responsibilities.
					TITLE III—LOCAL ADMINISTRATION
					Sec. 301. Decentralization of
				administration.
					Sec. 302. Local administrative committee
				or officer.
					Sec. 303. Local area
				committees.
					Sec. 304. Local professional
				committees.
					Sec. 305. Methods of
				administration.
					TITLE IV—STATE ADMINISTRATION
					Sec. 401. Declaration of
				policy.
					Sec. 402. State plan of
				operations.
					TITLE V—NATIONAL HEALTH INSURANCE BOARD;
				NATIONAL ADVISORY MEDICAL POLICY COUNCIL; GENERAL ADMINISTRATIVE
				PROVISIONS
					Sec. 501. National Health Insurance
				Board.
					Sec. 502. Advisory Council.
					Sec. 503. Studies, recommendations, and
				reports.
					Sec. 504. Nondisclosure of
				information.
					Sec. 505. Prohibition against
				discrimination.
					TITLE VI—ELIGIBILITY DETERMINATIONS,
				COMPLAINTS, HEARINGS, AND JUDICIAL REVIEW
					Sec. 601. Determinations as to eligibility
				for benefits.
					Sec. 602. Complaints of eligible
				individuals and of persons furnishing benefits.
					TITLE VII—APPLICATION OF ACT TO INDIVIDUALS
				COVERED UNDER MEDICARE PROGRAM
					Sec. 701. Eligibility; benefits
				available.
					Sec. 702. Study and report.
					TITLE VIII—FISCAL PROVISIONS
					Sec. 801. Use of Trust Fund.
					Sec. 802. Allotment of funds.
					Sec. 803. Grants-in-aid for training and
				education.
					TITLE IX—MISCELLANEOUS
				PROVISIONS
					Sec. 901. Definitions.
					Sec. 902. Effective date.
					TITLE X—VALUE ADDED TAX AND NATIONAL HEALTH
				CARE TRUST FUND
					Sec. 1001. Imposition of value added
				tax.
					Sec. 1002. Revenue from value added tax to
				fund National Health Care Trust Fund.
					TITLE XI—STUDY AND DEVELOPMENT OF COST
				CONTROL MECHANISMS
					Sec. 1101. Development of cost control
				mechanisms.
				
			2.Findings and
			 declaration of purpose
			(a)FindingsThe
			 Congress finds that—
				(1)the health of the
			 Nation’s people is the foundation of our Nation’s strength, productivity, and
			 wealth;
				(2)the assurance of
			 adequate medical care to all of our people is essential to the general welfare
			 and to the Nation’s security;
				(3)since the
			 tremendous advances in medical science in recent years have necessarily meant
			 great advances in the cost of health services, our archaic system of paying for
			 medical care—based on public and private charity for the poor, on unpredictable
			 and often unbearable costs to the otherwise self-supporting, and on
			 disproportionate charges for the well-to-do—has resulted in the following
			 conditions:
					(A)the inability of
			 the vast majority of our people to meet the shattering cost of serious or
			 chronic illness;
					(B)the inability of
			 most of our people to benefit from modern preventive medicine; and
					(C)wholly inadequate
			 provision for the health needs of our farm families and agricultural
			 workers;
					(4)the conditions
			 described in the preceding paragraph cannot effectively be remedied under the
			 present system of payment for medical care, or under any voluntary insurance
			 system; and
				(5)a
			 medical dole as an answer to this problem is repugnant to the American people
			 and would certainly result in a system of state medicine, paid for from tax
			 funds and rendered by regimented doctors.
				(b)PurposesThe
			 Congress declares the purposes of this Act to be to provide a sound economic
			 foundation for our free system of medicine and to correct the maldistribution
			 of health personnel and facilities by establishing a system of prepaid personal
			 health insurance on the principle of social insurance.
			3.Policies of
			 Act
			(a)In
			 GeneralIn establishing a system of national health insurance, it
			 is the policy of this Act that—
				(1)those persons and
			 their dependents who are insured under the provisions of the Act shall be
			 assured full freedom to choose their physicians and to change their choice as
			 they may desire;
				(2)physicians and
			 other professions furnishing services in accordance with the provisions of this
			 Act shall be assured full freedom in the practice of their professions,
			 including the right to accept or reject patients except as this right may be
			 restricted by their own professional ethics or by the laws of the several
			 States; and
				(3)the administration
			 of this Act shall be based upon the American principle of
			 decentralization.
				(b)Administrative
			 ResponsibilitiesIn carrying out these policies, it is the
			 intention of Congress that the major administrative responsibilities be placed
			 in the hands of local bodies representing both those who pay for and receive
			 services and those who render services, and operating within the framework of
			 plans made by the several States, and approved by the Federal agency; that the
			 National Health Care Trust Fund created by this Act shall be allotted equitably
			 among the several States and by the States to their local areas; that voluntary
			 as well as governmental organizations shall be recognized and utilized; and
			 that all eligible individuals and their dependents as specified in this Act
			 shall be entitled to its benefits without discrimination because of race,
			 color, or creed.
			IBENEFITS AND
			 ELIGIBILITY
			101.Classes of
			 personal health services
				(a)Personal Health
			 Services
					(1)In
			 generalThe personal health services to be made available as
			 benefits to eligible individuals as provided in this title are the
			 following:
						(A)Medical
			 services.
						(B)Dental
			 services.
						(C)Podiatric
			 services.
						(D)Home-nursing
			 services.
						(E)Hospital
			 services.
						(F)Auxiliary
			 services.
						(2)Provision of
			 servicesEach class of services shall be provided by persons
			 (including individuals, partnerships, corporations, associations, consumer
			 cooperatives, and other organizations) who are authorized by applicable State
			 law, and who are qualified under title II, to do so.
					(b)Medical
			 ServicesMedical services consist of—
					(1)general medical
			 services such as can be rendered by a physician engaged in the general or
			 family practice of medicine, including preventive, diagnostic, and therapeutic
			 care and periodic medical examinations; and
					(2)specialist
			 services rendered by a physician who is a specialist in the class of services
			 rendered, as defined in section 201.
					Such
			 medical services may be rendered at the office, home, hospital, or elsewhere,
			 as necessary.(c)Dental
			 ServicesDental services consist of—
					(1)general dental
			 services rendered by a dentist engaged in the general practice of dentistry,
			 including preventive, diagnostic, and therapeutic care, and periodic dental
			 examinations; and
					(2)specialist
			 services rendered by a dentist who is a specialist in the class of services
			 rendered, as defined in section 201.
					Such dental
			 services may be rendered at the office, home, hospital, or elsewhere, as
			 necessary.(d)Podiatric
			 ServicesPodiatric services consist of those professional
			 services of a podiatrist who is legally authorized to perform such services in
			 the State in which the podiatrist practices.
				(e)Home-Nursing
			 ServicesHome-nursing services consist of nursing care of the
			 sick rendered in the home by a registered professional nurse or a qualified
			 practical nurse.
				(f)Hospital
			 Services
					(1)In
			 generalHospital services consist of hospitalization, including
			 necessary nursing services, and such physician, laboratory, ambulance, and
			 other services in connection with hospitalization as the National Health
			 Insurance Board (in this Act referred to as the Board), after
			 consultation with the National Advisory Medical Policy Council (in this Act
			 referred to as the Advisory Council), by regulation designates
			 as essential to good hospital care, for a maximum of 60 days in any benefit
			 year.
					(2)ExclusionHospital
			 services shall not include hospitalization in a mental disease hospital or
			 institution, or hospitalization for any day more than 30 days following the
			 diagnosis of a psychosis.
					(3)Increase in
			 maximum number of daysWhenever the Board, after consultation
			 with the Advisory Council, finds that moneys in the National Health Care Trust
			 Fund are adequate and that facilities are available, it may by regulation
			 increase the maximum days of hospitalization in any benefit year.
					(g)Auxiliary
			 ServicesAuxiliary services consist of such—
					(1)chemical,
			 bacteriological, pathological, diagnostic X-ray and related laboratory
			 services;
					(2)X-ray, radium, and
			 related therapy;
					(3)physiotherapy;
					(4)services of
			 optometrists;
					(5)prescribed drugs
			 which are unusually expensive;
					(6)special
			 appliances; and
					(7)eyeglasses;
					as the
			 Board, after consultation with the Advisory Council, by regulation designates
			 as auxiliary services on the basis of its finding that their provision under
			 this Act is practicable and is essential to good health care.102.Availability of
			 benefits
				(a)General
			 Availability
					(1)In
			 generalMedical services, hospital services, and, except as
			 otherwise provided in subsection (b), all other personal health services
			 specified in section 101 shall be made available (subject to section 701) as
			 benefits to eligible individuals in all health-service areas within the United
			 States as rapidly and as completely as possible having regard for the
			 availability of the professional and technical personnel and the hospital and
			 other facilities needed to provide such services.
					(2)Surveys of
			 resources and needsTo this end the resources and needs of each
			 State shall be surveyed and a program developed in each State to assure the
			 maximum participation and use of health personnel and facilities in the
			 provision of benefits, and to encourage improvement in the number and
			 distribution of such personnel and facilities throughout the State. Additional
			 surveys shall be undertaken as required, and the program in the State from time
			 to time modified on the basis thereof.
					(b)Limitation on
			 AvailabilityIf the Board, after consultation with the Advisory
			 Council, finds that the personnel or facilities or funds that are or can be
			 made available are inadequate to insure the provision of all services included
			 as dental, home-nursing, or auxiliary services under section 101, it may by
			 regulation limit for a specified period the services which may be provided as
			 benefits, or modify the extent to which, or the circumstances under which, they
			 will be provided to eligible individuals. Any such restriction or limitation
			 shall be reduced or withdrawn as rapidly as may be practicable. In the case of
			 dental services, priority in the reduction or withdrawal of any such
			 restriction or limitation shall be given to children.
				(c)RecommendationsThe
			 Board shall have the duty of—
					(1)studying and
			 making recommendations as to needed services and facilities for the care of the
			 chronic sick afflicted with physical ailments, and for the care of individuals
			 afflicted with mental or nervous diseases, and as to needed provisions for the
			 prevention of chronic physical diseases and of mental or nervous diseases;
			 and
					(2)making reports
			 from time to time, with recommendations as to legislation, but the first such
			 report shall be made not later than two years after benefits under this Act
			 first become available.
					103.How benefits
			 obtained: free choice by patient
				(a)In
			 GeneralEvery individual eligible for personal health services
			 available under this Act may freely select the physician, dentist, podiatrist,
			 nurse, medical group, hospital, or other person of the individual’s choice to
			 render such services, and may change such selection if the practitioner,
			 medical group, hospital, or other person has agreed under title II to furnish
			 the class of services required and consents to furnish such services to the
			 individual.
				(b)Practitioner
			 ServicesGeneral medical, dental, and podiatric services may be
			 obtained by request made by the individual directly to the practitioner of the
			 individual’s choice.
				(c)Specialty
			 ServicesSpecialist, home-nursing, hospital, and auxiliary
			 services shall be obtained from the specialist, nurse, hospital, or other
			 person of the individual’s choice, whenever the practitioner from whom the
			 individual is receiving medical or dental services as benefits under this Act
			 refers the individual for specialist, home-nursing, hospital, or auxiliary
			 services upon determining that such services are required in the proper care of
			 the individual’s particular case; or whenever, upon request of the individual,
			 an administrative medical officer, upon a like determination, refers the
			 individual for such services.
				(d)Waiver of
			 ReferralThe Board, by regulation, shall dispense with the
			 necessity of referral in cases of emergency, and may dispense with the
			 necessity of referral under specified circumstances or as respects specified
			 classes of services, or both, if it finds, after consultation with the Advisory
			 Council, that such action will be conducive to the provision of a more adequate
			 amount and quality of health care and will not unreasonably increase the
			 expenditures from the National Health Care Trust Fund for such services.
				104.Eligibility for
			 benefits
				(a)In
			 GeneralSubject to section 701, every individual shall be
			 eligible for benefits under this Act throughout any benefit year if the
			 individual—
					(1)has received (or,
			 in the case of income from self-employment, has accrued)—
						(A)not less than
			 $2,000 in wages during the first four of the last six calendar quarters
			 preceding the beginning of the benefit year; or
						(B)not less than
			 $1,500 in wages in each of six calendar quarters during the first twelve of the
			 last fourteen calendar quarters preceding the beginning of the benefit year
			 (not counting as one of such fourteen calendar quarters any quarter in any part
			 of which the individual was under a total disability which continued for six
			 months or more);
						(2)is entitled, for
			 the first month in the benefit year, to a benefit under title II of the
			 Social Security Act or to an annuity
			 under subchapter III (relating to civil service retirement) of chapter 83 of
			 title 5, United States Code; or
					(3)the individual is
			 on the first day of the benefit year a dependent of an individual who is
			 eligible under paragraph (1) or paragraph (2).
					(b)Additional
			 EligibilitySubject to section 701, every individual, not
			 eligible therefor under subsection (a), shall be eligible for benefits under
			 this Act during the remainder of a benefit year, beginning with—
					(1)the first day of
			 any calendar quarter in such benefit year, if the individual has received (or,
			 in the case of income from self-employment, has accrued) not less than $150 in
			 wages during the first four of the last six calendar quarters preceding the
			 beginning of such calendar quarter;
					(2)the first day of
			 the first month in such benefit year for which the individual is entitled to a
			 benefit or annuity referred to in subsection (a)(2); or
					(3)the first day in
			 such benefit year on which the is or becomes a dependent of an individual who
			 is eligible for benefits under subsection (a) (1) or (2) under paragraph (1) or
			 (2).
					(c)Coverage Under
			 Workers’ Compensation
					(1)No
			 coverageNo individual shall be deemed eligible for any personal
			 health services as a benefit under this Act which are required by reason of any
			 injury, disease, or disability on account of which any medical, dental,
			 home-nursing, hospital, or auxiliary service is being received, or upon
			 application therefor would be received, under a workmen’s compensation law of
			 the United States or of any State, unless equitable reimbursements to the
			 National Health Care Trust Fund for the provision of such services as benefits
			 have been made or assured under section 105.
					(2)SubrogationIn
			 any case in which an individual receives any personal health service as a
			 benefit under this Act with respect to any such injury, disease, or disability,
			 for which no reimbursement to the National Health Care Trust Fund has been made
			 or assured, the United States shall to the extent permitted by State law be
			 subrogated to all rights of such individual, or of the person who furnished
			 such service, to be paid or reimbursed, pursuant to such workmen’s compensation
			 law, for the cost of furnishing such service.
					105.Provision of
			 benefits for noninsured needy and other individuals
				(a)In
			 GeneralSubject to section 701, any or all benefits provided
			 under this Act to individuals eligible for such benefits may be furnished to
			 individuals (including the needy) not otherwise eligible therefor, for any
			 period for which equitable reimbursements to the National Health Care Trust
			 Fund on behalf of such needy or other individuals have been made, or for which
			 reasonable assurance of such reimbursements have been given, by public agencies
			 of the United States, the several States, or any of them or of their political
			 subdivisions, such reimbursements to be in accordance with agreements and
			 working arrangements negotiated with such public agencies. Services furnished
			 to such needy or other individuals as benefits shall be of the same quality, be
			 furnished by the same methods, and be paid for through the same arrangements,
			 as services furnished to individuals eligible for benefits under this
			 Act.
				(b)Availability of
			 Federal FundsFederal grants to States under title XIX, and part
			 A of title IV, of the Social Security
			 Act, and Federal grants to States for aid or assistance under other
			 provisions of such Act, shall be available to the States for provision of
			 personal-health services for noninsured needy individuals in accordance with
			 the provisions of subsection (a).
				IIPARTICIPATION OF
			 PHYSICIANS, DENTISTS, NURSES, HOSPITALS, AND OTHERS
			201.Physicians and
			 dentists; specialists
				(a)QualificationsAny
			 individual who is a physician, dentist, or podiatrist legally authorized in a
			 State to render any services included as general medical, dental, or podiatric
			 services shall be deemed qualified to render such services in that State as
			 benefits under this Act.
				(b)Specialists
					(1)In
			 generalAny such individual who is found to possess skill and
			 experience of a degree and kind sufficient to meet standards established for a
			 class of specialist services shall be deemed qualified to receive compensation
			 for specialist services of such class as benefits under this Act.
					(2)StandardsThe
			 Board, after consultation with the Advisory Council, shall establish standards
			 as to the special skills and experience required to qualify an individual to
			 render each such class of specialist services as benefits under this Act, and
			 to receive compensation for such specialist services. In establishing such
			 standards and in determining whether individuals qualify thereunder, standards
			 and certifications developed by professional agencies shall be utilized as far
			 as is consistent with the purposes of this Act, and regard shall be had for the
			 varying needs and the available resources in professional personnel of the
			 States and of local health-service areas.
					202.NursesAny individual shall be deemed qualified to
			 render home-nursing services in a State as benefits under this title if such
			 individual is—
				(1)a
			 professional nurse registered in such State; or
				(2)a
			 practical nurse—
					(A)who is qualified as
			 such under State standards or requirements, or, in the absence of State
			 standards or requirements, is found to be qualified under standards established
			 by the Board after consultation with the Advisory Council and with nursing
			 agencies; and
					(B)who furnishes
			 nursing care under the direction or supervision of the State health agency, the
			 health agency of a political subdivision of the State, or an organization
			 supplying and supervising the services of registered professional nurses in the
			 State.
					203.HospitalsAny hospital or other institution shall be
			 deemed qualified to furnish all or particular classes of hospital services as
			 benefits under this Act if—
				(1)it is qualified to
			 furnish such services under State standards or requirements for the maintenance
			 and operation of hospitals which apply to the class or classes of services to
			 be furnished; or
				(2)in
			 the absence of such State standards or requirements, it is found to afford
			 professional services, personnel, and equipment adequate to promote the health
			 and safety of individuals requiring the class or classes of hospital services
			 to be furnished, according to standards which the Board shall establish after
			 consultation with the Advisory Council.
				204.Auxiliary
			 servicesAny person (as
			 defined in section 901(1)) who—
				(1)is qualified under
			 State standards or requirements to furnish a class of services included as
			 auxiliary services; or
				(2)in the absence of
			 State standards or requirements, is found to be qualified to furnish a class of
			 such services under standards established for such class by the Board after
			 consultation with the Advisory Council,
				shall be
			 deemed qualified to furnish such class of auxiliary services in that State as
			 benefits under this Act.205.Agreements with
			 individual practitioners, hospitals, and othersAny individual (or, in the case of hospital
			 or auxiliary services, any person) qualified under this title to furnish any
			 class or classes of personal health services as benefits may enter into an
			 agreement with the State agency which in accordance with title IV has assumed
			 responsibility for the administration in the State of benefits under this Act
			 (in this Act referred to as the State agency), to furnish such
			 class or classes of services as benefits to individuals eligible therefor under
			 this Act.
			206.Agreements with
			 voluntary health insurance and other organizations
				(a)In
			 GeneralIn the provision of personal health services, it shall be
			 the policy to utilize individuals or organizations qualified under this title
			 to render such services, including—
					(1)any organized
			 group of individuals;
					(2)any partnership,
			 association, or consumer cooperative;
					(3)any hospital or
			 any hospital and its staff; or
					(4)any organization
			 operating a voluntary health-service insurance plan or other voluntary
			 health-service plan.
					(b)AuthorizationThe
			 State agency is authorized to enter into an agreement with any organization
			 referred to in subsection (a) for the provision of personal health services
			 under this Act. Any such organization, whether or not it enters into an
			 agreement with the State agency on its own behalf, shall be permitted to act as
			 agent for individuals or other persons in negotiating or in carrying out
			 agreements with the State agency for rendering personal health services under
			 this Act.
				(c)Qualification of
			 ProvidersAny agreement under this section shall provide that
			 each class of personal health services will be furnished only by individuals
			 (or, in the case of hospital or auxiliary benefits, by persons, as defined in
			 section 901(1)) who are qualified under this title to render such class of
			 services and each of whom has agreed or has authorized an agreement to be made
			 on the individual’s behalf with the State agency that the individual will
			 furnish such services in accordance with this Act and with regulations
			 prescribed thereunder. Each such individual or person shall be responsible,
			 both to the State agency and (in accordance with applicable State law) to
			 individuals eligible for personal health services as benefits, for carrying out
			 such agreement made by the individual or person or on behalf of the individual
			 or person.
				207.Provisions
			 common to all agreements
				(a)In
			 GeneralEach agreement made under this title shall—
					(1)specify the class
			 or classes of services to be furnished or provided pursuant to its
			 terms;
					(2)contain an
			 undertaking to comply with this Act and with regulations prescribed
			 thereunder;
					(3)be made upon terms
			 and conditions consistent with the efficient and economical administration of
			 this Act; and
					(4)continue in force
			 for such period and be terminable upon such notice as may be agreed
			 upon.
					(b)TermNo
			 agreement under section 206, and no designation of an agent, shall for more
			 than one year preclude any individual or person qualified to furnish personal
			 health services from exercising such rights as the individual or person would
			 otherwise have under this title—
					(1)to
			 negotiate and enter into an agreement directly with the State agency;
					(2)to designate
			 another agent for such negotiation; or
					(3)to participate in
			 another agreement under section 206.
					(c)Non Exclusive
			 AgreementsNo agreement made under this title shall confer upon
			 any individual or other person, or any group or other organization, the right
			 of furnishing or providing personal health services as benefits, to the
			 exclusion in whole or in part of other individuals, persons, groups, or
			 organizations qualified to furnish or provide such services.
				(d)Disqualification
					(1)In
			 generalIf the State agency after investigation finds that an
			 individual or other person under agreement to furnish or provide personal
			 health services as benefits is no longer qualified to furnish or provide such
			 services, or has committed a substantial breach of the agreement, it shall
			 notify such person of its findings, together with the reasons therefor, and in
			 the absence of a request for a hearing by such person under title VI, or in the
			 event of a final decision sustaining its findings after any hearing and further
			 review provided under title VI, may terminate the agreement and withdraw the
			 person’s name from the list published pursuant to title III.
					(2)Limitation on
			 subsequent agreementsAfter an agreement has been so terminated,
			 no new agreement shall be entered into with such person under this Act unless
			 and until such person gives reasonable assurances to the State agency of the
			 person’s ability and willingness to discharge all obligations and
			 responsibilities under a new agreement satisfactorily in accordance with its
			 provisions.
					208.Methods of
			 payments for services
				(a)Professional
			 ServicesAgreements for the furnishing of medical, dental, or
			 podiatric services (other than specialist services) as benefits under this Act
			 shall provide for payment—
					(1)on the basis of
			 fees for services rendered as benefits, according to a fee schedule;
					(2)on a per capita
			 basis, the amount being according to the number of individuals eligible for
			 benefits who are on the practitioner’s list;
					(3)on a salary basis,
			 whole time or part time; or
					(4)on such
			 combinations or modifications of these bases, including separate provision for
			 travel and related expenses, as may be approved by the State agency;
					according
			 in each health-service area as the majority of the medical practitioners or of
			 the dental practitioners, respectively, under agreement to furnish such
			 services shall elect. Provision shall be made for another method or methods of
			 payment (from among the methods listed in this subsection) to those medical
			 practitioners or to those dental practitioners who do not elect the method of
			 such majority, when it is found that such alternative method of making payments
			 contributes to carrying out the provisions of section 305 or otherwise promotes
			 the efficient and economical provision of medical or dental services in the
			 area.(b)Specialist
			 ServicesAgreements for the furnishing of specialist services as
			 benefits under this Act may provide for payments on the basis of fee for
			 service, per case, per session, per capita, on salary (whole time or part
			 time), or other basis, or combination thereof.
				(c)Treatment of
			 GroupsAny of the methods of making payments from among the
			 methods listed in subsection (a) or subsection (b) may be used in making
			 payments to groups or practitioners or organizations or other agencies which
			 undertake to provide specialist services as well as general medical or general
			 dental services.
				(d)Hospital
			 Services
					(1)Use of
			 reasonable costsAgreements for the furnishing of hospital
			 services as benefits under this Act shall provide for payment on the basis of
			 the reasonable costs of hospitalization furnished as benefits.
					(2)Maximum
			 ratesThe Board, after consultation with the Advisory Council and
			 with representatives of interested hospital organizations, may by regulation
			 prescribe maximum rates for hospitalization furnished as benefits under this
			 Act, and such maximum rates may be varied according to classes of localities or
			 types of service.
					(3)Payment
			 basisPayments to hospitals shall be based on the least expensive
			 multiple-bed accommodations available in the hospital unless the patient’s
			 condition makes the use of private accommodations essential for the patient’s
			 proper medical care.
					(4)Additional
			 chargesAn agreement made for furnishing such services shall not
			 affect the right of the hospital or other person with whom the agreement is
			 made to require payments from patients with respect to the additional cost of
			 more expensive facilities occupied at the request of the patient, or with
			 respect to services not included as benefits under this Act.
					(e)Home-Nursing
			 Services and Auxiliary ServicesAgreements for the furnishing of
			 home-nursing services or auxiliary services as benefits under this Act shall
			 provide for payment in accordance with such methods as the State agency may
			 approve from among those set forth in regulations prescribed pursuant to this
			 Act.
				(f)Pro-Rating
			 Certain Per Capita PaymentsIn any health-service area where
			 agreements for the furnishing of general medical or general dental services
			 provide for payment only on a per capita basis, the per capita payments with
			 respect to those individuals residing in the area who have failed to select a
			 practitioner or other person to furnish such services to them shall be made on
			 a pro rata basis among the practitioners and other persons under agreement to
			 furnish such services in the area.
				209.Amount of
			 payments for services
				(a)Consideration of
			 Local Conditions
					(1)In
			 generalRates or amounts of payment for particular services or
			 classes of services furnished as benefits under this Act shall be adapted to
			 take account of relevant regional, State, or local conditions and
			 practices.
					(2)Professional
			 servicesIn arriving at the payments to be made for services of
			 general medical and dental practitioners, specialists, professional and
			 practical nurses, or other practitioners, regard shall be had for the annual
			 income or its equivalent which the payments will provide, and consideration
			 shall be given to degree of specialization, and to the skill, experience, and
			 responsibility involved in rendering the services.
					(3)AdequacySuch
			 payments, together with the other terms and conditions of the agreements made
			 under this title, shall be adequate to provide professional and financial
			 incentives to practitioners to advance in their professions and to practice in
			 localities where their services are most needed, to encourage high standards in
			 the quality of services furnished, to give assistance in their use of
			 opportunities for postgraduate study, and to allow for adequate
			 vacation.
					(b)Equivalence in
			 Choice of Payment MethodsThe rates and amounts of payments fixed
			 under the different methods of payments specified in subsections (a), (b), (c),
			 and (e) of section 208, and the methods of making payments, shall assure
			 reasonably equivalent awards for practitioners selecting different methods of
			 payment, in consideration of the value of the services they render.
				(c)Limitations on
			 Maximum Number of PatientsMaximum limits upon the number of
			 eligible individuals with respect to whom any person may undertake to render
			 services in any local health-service area may be fixed by the local
			 administrative committee or local administrative officer of that health-service
			 area only on the basis of a recommendation of the professional committee in
			 that area that such limitation is necessary to maintain high standards in the
			 quality of medical, dental, or other services furnished as benefits. Any such
			 limits shall take account of professional needs and practices and shall provide
			 suitable exceptions for emergency and temporary situations.
				(d)Treatment of
			 GroupsThe making of an agreement under section 206 with a group
			 or other organization shall not operate to increase the payments to be made
			 pursuant to any such agreement over the amounts which, in the absence of such
			 group or organization would be payable for the same services pursuant to
			 agreements made under section 205 directly with the person or persons who
			 furnish the services.
				210.Professional
			 rights and responsibilities
				(a)Termination
			 ArrangementsAny person who enters into an agreement under this
			 title may terminate such agreement after reasonable notice and after suitable
			 arrangements are made to fulfill professional obligations to eligible
			 individuals.
				(b)Freedom of
			 PracticeEvery physician, dentist, or nurse agreeing to render
			 services as benefits under this Act shall be free to practice such
			 professional’s profession in the locality of the professional’s own choosing,
			 consistent with the requirements of the laws of the States.
				(c)Freedom in
			 Acceptance of PatientsEvery physician, dentist, nurse, hospital,
			 or other person entering into an agreement under this title shall be free to
			 the extent consistent with applicable State law and customary professional
			 ethics to accept or reject as a patient any individual requesting the
			 professional’s services.
				(d)Freedom From
			 Supervision or ControlNo supervision or control over the details
			 of administration or operation, or over the selection, tenure, or compensation
			 of personnel, shall be exercised under the authority of this Act over any
			 hospital which has agreed to furnish personal health services as
			 benefits.
				IIILOCAL
			 ADMINISTRATION
			301.Decentralization
			 of administration
				(a)In
			 GeneralIn order that personal health-service benefits may be
			 made available promptly and in a manner best adapted to local practices,
			 conditions, and needs, responsibility for administration of the benefits
			 provided under this Act in the several local health-service areas shall be
			 decentralized as fully as practicable to local administrative committees or
			 local administrative officers, acting with the advice and assistance, as
			 provided in this title, of local professional committees and, in the case of
			 local administrative officers, the advice and assistance of local area
			 committees.
				(b)Designation of
			 Health-Service AreasThe health-service areas of a State shall be
			 those so designated in the State plan of operations.
				302.Local
			 administrative committee or officer
				(a)In
			 GeneralThe local administrative agency for each local
			 health-service area may, as determined by the State, be either—
					(1)a
			 local administrative committee established in accordance with section 303,
			 which shall act through a local executive officer; or
					(2)a
			 local administrative officer, who shall act with the advice and assistance of a
			 local advisory committee established in accordance with section 303.
					(b)Arrangements for
			 ServicesThe local administrative committee or officer, with the
			 advice and assistance of such local professional committees as may from time to
			 time be established, shall arrange for the furnishing of personal
			 health-service benefits to eligible individuals in the area and to that end
			 shall—
					(1)publish, and make
			 readily available to eligible individuals in the area, lists of the names of
			 all persons who have agreed to furnish personal health services in the area,
			 together with the class or classes of services which each has undertaken to
			 furnish;
					(2)disseminate
			 pertinent information concerning the rights and privileges under this Act of
			 eligible individuals and of persons qualified to furnish personal health
			 services as benefits;
					(3)maintain effective
			 relationships with physicians, dentists, nurses, hospitals, and other persons
			 who have entered into agreements to furnish personal health services in the
			 area, in order to facilitate the furnishing of such services in accordance with
			 such agreements, to assure full and prompt payment to such persons for services
			 so furnished, and to enlist their full cooperation in the administration of
			 benefits under this Act in the area;
					(4)receive and, to
			 the extent possible in the local area, adjust any complaints which may be made
			 concerning the administration of benefits under this Act in the area;
					(5)perform such other
			 duties (including the making of payments to persons furnishing personal health
			 services in the area) as may be assigned by the State agency; and
					(6)take or initiate
			 such other administrative action as the committee or officer finds will best
			 carry out, within the area, the provisions of this Act, and best effectuate its
			 purposes.
					303.Local area
			 committees
				(a)Establishment
					(1)In
			 generalA local area committee shall be established in each
			 health-service area.
					(2)FunctionsIf
			 designated by the State as a local administrative committee, the local area
			 committee shall perform the functions specified in section 302 and shall
			 formulate policies for the administration of benefits under this Act in the
			 area. If designated as an advisory committee, it shall advise and assist in the
			 performance of such functions and the formulation of such policies. The
			 committee, whether administrative or advisory, shall—
						(A)participate in the
			 solution of problems affecting the administration of such benefits;
						(B)promote
			 impartiality and freedom from political influence in such
			 administration;
						(C)perform related
			 functions to the end that administration in the area may be responsive to the
			 wishes and needs of persons furnishing and receiving benefits in the area, be
			 adapted to local practices and resources; and
						(D)provide adequate and
			 high quality personal health services to all eligible individuals.
						(b)CompositionEach
			 local area committee shall consist of not less than 8 nor more than 16 members.
			 The members shall be so selected that—
					(1)a
			 majority of the committee shall be representative of the interests of
			 individuals in the area who are eligible for benefits; and
					(2)the remaining
			 members shall be chosen from the several professions, hospitals, and other
			 organizations in the area by whom such benefits will be provided.
					(c)Meetings
					(1)In
			 generalThe local area committee shall meet—
						(A)as often as may be
			 necessary, and whenever one-third or more of the members request a meeting;
			 and
						(B)in the case of a
			 local administrative committee, not less frequently than once each month, and,
			 in the case of a local advisory committee, not less frequently than once in
			 each quarter of the year.
						(2)Annual public
			 meetingAt least one meeting of the committee each year shall be
			 open to the public, notice of which shall be published and at which any person
			 in the area may participate.
					(3)Annual statewide
			 meetings
						(A)Administrative
			 officersAt least once each year there shall be a statewide
			 meeting of local administrative officers and representatives of local
			 administrative committees.
						(B)Local advisory
			 committeesAt least once in each year there shall be a statewide
			 meeting of representatives of all local advisory committees in the State, and
			 any reports or recommendations made at such meeting shall on the request of
			 such meeting be transmitted through the State agency to the Board.
						304.Local
			 professional committees
				(a)EstablishmentLocal
			 committees representative of the persons furnishing personal health services in
			 the area shall be established in each health-service area.
				(b)FunctionsEach
			 local professional committee shall assist the local administrative committee
			 and its executive officer, or the local administrative officer and the local
			 advisory committee, as the case may be, in—
					(1)the preservation
			 of the customary freedom and responsibility (under applicable State law) of
			 practitioners in the exercise of professional judgment as to the care of
			 patients; and
					(2)in the solution of
			 technical problems concerning the participation of professional personnel,
			 hospitals, and other qualified persons in the provision of personal health
			 services as benefits, and to advise the local administrative or executive
			 officer and the local area committee regarding matters of professional practice
			 or conduct arising in connection with the performance of agreements for the
			 provision of such services.
					(c)MeetingsSuch
			 local committees shall meet on call of the local administrative committee or
			 officer, as the case may be, or upon their own motion. The members of any such
			 local professional committee may be professional members of the local area
			 committee or other professional persons or both.
				305.Methods of
			 administration
				(a)In
			 GeneralIn each health-service area the methods of administration
			 shall be such as to—
					(1)insure the prompt
			 and efficient care of individuals entitled to personal health services as
			 benefits;
					(2)promote personal
			 relationships between physician and patients;
					(3)promote
			 coordination among and between general practitioners, specialists, those who
			 furnish auxiliary services, nurses, and hospitals, in the furnishing of
			 services under this Act, between them and public-health centers and agencies,
			 and educational service, research, and other related agencies or institutions,
			 and between preventive, diagnostic, and curative services, public and
			 private;
					(4)aid in the
			 prevention of disease, disability, and premature death;
					(5)encourage
			 improvement in the number and distribution of professional personnel and
			 facilities; and
					(6)insure the
			 provision of adequate service with the greatest economy consistent with high
			 standards of quality.
					(b)AppointmentLocal
			 administrative officers shall be appointed by the State agency or the head
			 thereof, in accordance with the merit system provided for in the State plan of
			 operations. Local administrative committees shall be appointed by such agency
			 or the head thereof, from individuals residing in the respective health-service
			 areas, and the executive officers of such committees shall be appointed by the
			 committees in accordance with the merit system. The local health-service areas
			 shall be those so designated in such plan. Members of local advisory committees
			 and of local professional committees shall be selected in accordance with
			 methods set forth in such plan.
				(c)Compliance With
			 ProvisionsIn exercising their functions and discharging their
			 responsibilities under this Act, local administrative officers and communities,
			 local advisory committees, and local professional committees shall observe the
			 provisions of this Act, and of regulations prescribed thereunder, and of any
			 regulations, standards, and procedures prescribed by the State agency.
				IVSTATE
			 ADMINISTRATION
			401.Declaration of
			 policyIt is the intent of
			 Congress that the benefits provided under this Act be administered wherever
			 possible by the several States, in accordance with plans of operations
			 submitted and approved as provided in this title, and in each State insofar as
			 feasible by the same State agency which administers, or supervises the
			 administration of, the State’s general public health and maternal and child
			 health programs.
			402.State plan of
			 operations
				(a)In
			 GeneralAny State desiring to assume responsibility for the
			 administration in the State of the personal health-service benefits provided
			 under this Act to all individuals in the State who are eligible for such
			 benefits, may do so for the period beginning October 1, 2010 (when benefits
			 first become available under this Act), or for the period beginning October 1
			 of any succeeding year, if it has undertaken, through its legislature, to
			 administer such benefits in accordance with the provisions of this Act and with
			 the provisions of regulations and standards prescribed thereunder, and, at
			 least 12 months in advance, has submitted and had approved a State plan of
			 operations which provides for the following:
					(1)The plan must
			 designate as the sole agency for the statewide administration of benefits under
			 this Act a single State agency duly authorized under the law of the State to
			 administer such benefits within the State in accordance with the provisions of
			 this Act, the provisions of regulations and standards prescribed thereunder,
			 and the provisions of the State plan.
					(2)The plan must
			 provide for the designation of a State advisory committee which shall include
			 members who are familiar with the needs for personal health services in urban
			 and rural areas, and who are representative of the interests of individuals in
			 the State who are eligible for benefits, such members to constitute a majority,
			 and members chosen from the several professions, hospitals, and other
			 organizations in the State by whom such benefits will be provided, to advise
			 the State agency in carrying out the administration of such benefits in the
			 State.
					(3)The plan must
			 provide for the decentralized administration of this Act in the State in
			 accordance with title III for the designation of local health-service areas,
			 and for such methods of selecting the members of local advisory committees and
			 of local professional committees as are calculated to insure representation of
			 the nature set forth in sections 303 and 304, respectively.
					(4)The plan must
			 provide for such methods of administration, including methods relating to the
			 establishment and maintenance of personnel standards on a merit basis (except
			 that the Board shall exercise no authority with respect to the selection,
			 tenure of office, or compensation of any individual employed in accordance with
			 such methods), as are found by the Board to be necessary for the proper and
			 efficient administration of such benefits in the State.
					(5)The plan must
			 provide for the making of surveys of the resources and needs of the State, in
			 accordance with section 102(a), and sets forth a program for the administration
			 of such benefits in the State which gives reasonable assurance (A) that maximum
			 use will be made of all available health personnel and facilities desiring to
			 participate in the provision of benefits to eligible individuals, (B) that
			 funds allotted to the State for the several classes of benefits will be
			 allocated in such manner as to give reasonable assurance of the availability of
			 services in all health-service areas in the State, and (C) that any
			 maldistribution or other inadequacies in the health personnel or facilities
			 available for such purpose, or in the quality of the services rendered, will be
			 progressively improved as rapidly as may be practicable.
					(6)The plan must
			 provide that the State agency will make such reports in such form and
			 containing such information as the Board may from time to time reasonably
			 require, and give the Board, upon demand, access to the records upon which such
			 information is based.
					(7)The plan must
			 provide that all Federal funds paid to the State agency for purposes of
			 carrying out this Act in the State shall be properly safeguarded and expended
			 solely for the purposes for which paid, and must provide for the repayment by
			 the State to the United States of any such funds lost by the State agency or
			 diverted from the purposes for which paid.
					(8)The plan must
			 provide for cooperation, including where necessary entering into working
			 agreements (with any appropriate transfer of funds), with other public agencies
			 of the State or of its political subdivisions concerned with programs related
			 to the purposes of this Act, and with appropriate agencies of other States or
			 of the United States administering this Act, or benefits under this Act, in
			 other States.
					(b)ApprovalThe
			 Board shall approve any State plan and any modification thereof submitted by
			 the State which it finds complies with the provisions of subsection (a). No
			 change in a State plan shall be required within one year after initial approval
			 thereof, or within one year after any change thereafter required therein, by
			 reason of any change in the regulations or standards prescribed pursuant to
			 this Act, except with the consent of the State or in accordance with further
			 action by Congress.
				(c)Notice of
			 DisapprovalIn the event of its disapproval of any plan or any
			 modification therein submitted by a State pursuant to this title, the Board
			 shall notify the State of such disapproval and shall, upon request of the
			 State, afford it reasonable notice and opportunity for a hearing on such
			 disapproval.
				(d)Fallback
			 Administration
					(1)Notice to
			 governorIf a State has not prior to October 1, 2010, submitted
			 and had approved a plan of operations, the Board shall notify the Governor of
			 the State that the Board will be required to administer this Act in the State,
			 commencing October 1, 2010.
					(2)Publication of
			 noticeThe Board shall provide for the publication of such notice
			 in at least two newspapers of general circulation in the State.
					(3)Continued
			 administrationIf within 60 days after such notification to the
			 Governor the State has not submitted an approvable plan, the Board shall
			 continue such administration until one year after the submission and approval
			 of a plan of operations in accordance with this section.
					(4)WaiverThe
			 Board may waive the requirement that a State plan must be submitted and
			 approved one year prior to commencement of State administration if it is
			 satisfied in a particular case that the substitution of a shorter preparatory
			 period will not prejudice the interests of eligible individuals in the
			 State.
					(e)Noncompliance
					(1)NoticeWhenever
			 the Board, after reasonable notice and opportunity for hearing to the State,
			 finds that the State, having submitted and had approved a plan of operations
			 under this title—
						(A)is not complying
			 substantially with the provisions of such plan, or with the provisions of this
			 Act or any regulations or standards prescribed thereunder, or
						(B)has withdrawn its
			 plan or failed to change it when and as required by a change in this Act or in
			 regulations prescribed thereunder,
						the Board
			 shall notify the Governor of the State of such findings, together with its
			 reasons therefor and a statement concerning the effect of such findings under
			 this Act, and shall provide for the publication of such notice in at least two
			 newspapers of general circulation in the State.(2)Board assumption
			 of responsibilityIf within 60 days following such a notice the
			 State has not taken appropriate action to bring its plan or its administration
			 thereof into conformity with this Act and regulations and standards thereunder,
			 the Board shall immediately assume responsibility for the administration of
			 this Act in the State and shall administer the same in such State for so long
			 thereafter as the State fails to give reasonable assurances of substantial
			 compliance or fails to submit an approvable plan, as the case may be.
					(f)Board
			 AuthorityIn any State in which the Board has assumed
			 responsibility for the administration of benefits under this Act as provided in
			 subsections (d) and (e), the Board shall have and discharge all authority and
			 duties, in accordance with the provisions of this Act, which it finds necessary
			 for that purpose, and the term State agency wherever used in title
			 II or title III shall be deemed to refer to the Board.
				(g)Additional
			 State-Funded ServicesNothing in this Act shall preclude any
			 State or any political subdivision thereof, whether or not the State has
			 assumed responsibility for the administration of benefits under this Act, from
			 furnishing, with funds available from sources other than the National Health
			 Care Trust Fund, any additional health services to individuals who are eligible
			 for benefits under this Act or any or all health services to individuals who
			 are not so eligible.
				VNATIONAL HEALTH
			 INSURANCE BOARD; NATIONAL ADVISORY MEDICAL POLICY COUNCIL; GENERAL
			 ADMINISTRATIVE PROVISIONS
			501.National Health
			 Insurance Board
				(a)Establishment
					(1)In
			 generalThere is hereby established in the Department of Health
			 and Human Services a National Health Insurance Board.
					(2)CompositionThe
			 Board shall be composed of 5 members, three of whom shall be appointed by the
			 President by and with the advice and consent of the Senate, and the other two
			 of whom shall be the Surgeon General of the Public Health Service and the
			 Administrator of Social Security. At least one of the appointed members shall
			 be a doctor of medicine licensed to practice medicine or surgery in one of the
			 States.
					(3)No other
			 employmentDuring an appointment member’s term of membership on
			 the Board, the member shall not shall engage in any other business, vocation,
			 or employment.
					(4)CompensationEach
			 appointed member shall receive a salary at an annual rate of basic pay,
			 established by the President, which is not less than the annual rate of basic
			 pay for positions at level V of the Executive Schedule and which is not greater
			 than the annual rate of basic pay for positions at level IV of the Executive
			 Schedule.
					(5)TermEach
			 appointed member shall hold office for a term of six years, except that—
						(A)any member
			 appointed to fill a vacancy occurring prior to the expiration of the term for
			 which the member’s predecessor was appointed shall be appointed for the
			 remainder of such term; and
						(B)the terms of
			 office of the members first taking office after the date of the enactment of
			 this Act shall expire, as designated by the President at the time of
			 appointment, one at the end of two years, one at the end of four years, and one
			 at the end of six years, after the date of the enactment of this Act.
						(6)Designation of
			 chairmanThe President shall designate one of the appointed
			 members as the Chairman of the Board.
					(b)Functions
					(1)SupervisionAll
			 functions of the Board shall be administered by the Board under the direction
			 and supervision of the Secretary of Health and Human Services. The board shall
			 perform such functions as it finds necessary to carry out the provisions of
			 this Act, and shall make all regulations and standards specifically authorized
			 to be made in this Act and such other regulations not inconsistent with this
			 Act as may be necessary.
					(2)DelegationThe
			 Board may delegate to any of its members, officers, or employees, or with the
			 approval of the Secretary to any other officer or employee of the Department of
			 Health and Human Services, such of its powers or duties, except that of making
			 regulations, as it may consider necessary and proper to carry out the
			 provisions of this Act.
					(3)Contract
			 authorityThe Board may also enter into agreements for the
			 furnishing or provision of personal health services under this Act without
			 regard to the provisions of title 5, United States Code, pertaining to the
			 appointment, status, or compensation of Federal employees, or pertaining to
			 contracts for personal services, and without regard to section 3709 of the
			 Revised Statutes (41 U.S.C. 5), and any person rendering services pursuant to
			 an agreement so made shall not by reason thereof be deemed to be an employee of
			 the United States.
					(c)Use of Executive
			 AgenciesIn administering the provisions of this Act, the Board
			 is authorized to utilize the services and facilities of any executive
			 department or other agency of the United States in accordance with an agreement
			 with the head thereof. Payment for such services and facilities shall be made
			 in advance or by way of reimbursement, as may be agreed upon with the head of
			 the executive department or other agency furnishing them.
				(d)Personnel
					(1)In
			 generalPersonnel of the Board shall be appointed by the
			 Secretary upon recommendation of the Board.
					(2)Detailing of
			 employees to boardThe Secretary is authorized to detail to the
			 Board, upon its request, any officer or employee of the Department of Health
			 and Human Services, and in the Secretary’s discretion to reimburse, from funds
			 available for the administration of this Act, the appropriation from which the
			 salary or, in the case of commissioned officers of the Public Health Service,
			 the pay and allowances of such officer or employee are paid.
					(e)Detailing of
			 Board EmployeesUpon the request of any State agency
			 administering a State plan of operations pursuant to title IV, or upon the
			 request of any State desiring to prepare and submit a plan of operations, any
			 officer or employee of the Board (including any officer or employee detailed to
			 the Board pursuant to subsection (d)) may be detailed by the Board to assist in
			 the administration, or in the preparation, of such State plan of operations.
			 The funds available for the Federal administration of this Act may, in the
			 discretion of the Secretary, be reimbursed from funds allotted to the State
			 pursuant to section 802 and available for State administration, for the salary
			 (or for the pay and allowances) of any officer or employee so detailed.
				502.Advisory
			 Council
				(a)Establishment
					(1)In
			 generalThere is hereby established a National Advisory Medical
			 Policy Council.
					(2)CompositionThe
			 Council shall consist of the Chairman of the Board, who shall serve as Chairman
			 of the Advisory Council ex officio, and 16 members appointed by the Secretary
			 of Health and Human Services. At least 8 of the 16 appointed members shall be
			 individuals who are familiar with the need for personal health services in
			 urban or rural areas and who are representative of the interests of individuals
			 eligible for benefits under this Act, and at least 6 of the members shall be
			 individuals who are outstanding in the medical or other professions concerned
			 with the provision of services provided as benefits under this Act and who are
			 representative of the individuals, organizations, and other persons by whom
			 personal health services will be provided.
					(3)TermEach
			 appointed member shall hold office for a term of 4 years, except that any
			 member appointed to fill a vacancy occurring prior to the expiration of the
			 term for which the member’s predecessor was appointed shall be appointed for
			 the remainder of that term, and the terms of the members first taking office
			 shall expire, as designated by the Secretary at the time of appointment, four
			 at the end of the first year, four at the end of the second year, four at the
			 end of the third year, and four at the end of the fourth year after the date of
			 appointment.
					(4)Technical and
			 professional advisory committeesThe Advisory Council is
			 authorized to appoint such special advisory technical or professional
			 committees as may be useful in carrying out its functions, and the members of
			 such committees may be members of the Advisory Council, or other persons, or
			 both.
					(5)CompensationAppointed
			 Advisory Council members and members of technical or professional committees,
			 while serving on business of the Council (inclusive of traveltime), shall
			 receive compensation at rates fixed by the Secretary, but not exceeding $200
			 per day, and shall be entitled to receive actual and necessary traveling
			 expenses and per diem in lieu of subsistence while so serving away from their
			 places of residence.
					(6)Support
			 servicesThe Advisory Council, its appointed members, and its
			 committees, shall be provided with such secretarial, clerical, or other
			 assistance as may be provided by the Congress for carrying out their respective
			 functions.
					(7)MeetingsThe
			 Advisory Council shall meet as frequently as the Board deems necessary, but not
			 less than twice each year. Upon request by six or more members, it shall be the
			 duty of the Chairman to call a meeting of the Council.
					(b)FunctionsThe
			 Advisory Council shall advise the Board with reference to matters of general
			 policy and administration arising in connection with the making of regulations,
			 the establishment of professional standards, and the performance of its other
			 duties under this Act.
				(c)Indefinite
			 DurationSection 14 of the Federal
			 Advisory Committee Act shall not apply to the Advisory
			 Council.
				503.Studies,
			 recommendations, and reports
				(a)In
			 GeneralThe Board shall have the duty of studying and making
			 recommendations as to the most effective methods of providing health services,
			 and as to legislation and matters of administrative policy concerning health
			 and related subjects.
				(b)Annual
			 ReportsAt the beginning of each regular session of Congress, it
			 shall make a full report to Congress of the administration of this Act,
			 including a report with regard to the adequacy of its financial provisions
			 contained in this Act and of appropriations made pursuant thereto, the methods
			 of allotment of funds among the States, and related matters. Such report shall
			 include a record of consultations with the Advisory Council, recommendations of
			 the Advisory Council, and comments thereon.
				504.Nondisclosure of
			 information
				(a)ConfidentialityInformation
			 concerning an individual, obtained from the individual or from any physician,
			 dentist, nurse, or hospital, or from any other person pursuant to or as a
			 result of the administration of this Act, shall be held confidential (except
			 for statistical purposes) and shall not be disclosed or be open to public
			 inspection in any manner revealing the identity of the individual or other
			 person from whom the information was obtained or to whom the information
			 pertains, except as may be necessary for the proper administration of this Act
			 or of other laws, State or Federal.
				(b)PenaltyAny
			 person who shall violate any provision of subsection (a) shall be deemed guilty
			 of a misdemeanor and, upon conviction thereof, shall be punished by a fine not
			 exceeding $50,000 or by imprisonment not exceeding one year, or both.
				505.Prohibition
			 against discriminationIn
			 carrying out the provisions of this Act there shall be no discrimination on
			 account of race, creed, or color. Personal health services shall be made
			 available as benefits to all eligible individuals, and all persons qualified
			 under title II to enter into agreements to furnish or provide such services
			 shall be permitted to do so.
			VIELIGIBILITY
			 DETERMINATIONS, COMPLAINTS, HEARINGS, AND JUDICIAL REVIEW
			601.Determinations
			 as to eligibility for benefits
				(a)In
			 GeneralThe Secretary of Health and Human Services through such
			 units of the Department of Health and Human Services as the Secretary may
			 determine, shall upon the Secretary’s own initiative or upon application of any
			 individual make determinations as to the eligibility of individuals for
			 benefits under this Act. Whenever requested by any individual determined by the
			 Secretary not to be eligible for benefits for any period, or by a dependent of
			 any such individual, the Secretary shall give such individual or such dependent
			 reasonable notice and opportunity for a hearing with respect to such
			 determination and on the basis of the evidence adduced at the hearing shall
			 affirm, modify, or reverse the Secretary’s determination.
				(b)Authority
					(1)In
			 generalIn carrying out the Secretary’s responsibility under this
			 section, the Secretary shall have all the powers and duties conferred upon the
			 Secretary under sections 205 and 206 of the Social Security Act. Such powers and duties
			 shall be subject to the same limitations and rights of judicial review as are
			 contained in section 205 of such Act.
					(2)Civil service
			 eligibility determinationsEligibility for benefits under this
			 title based on entitlement to an annuity under subchapter III (relating to
			 civil service retirement) of chapter 83 of title 5, United States Code, shall
			 be determined on the basis of certification by the Office of Personnel
			 Management.
					(c)Role of
			 StatesNothing in title IV shall be deemed to require or
			 authorize any assumption by the State agency, designated in accordance with an
			 approved State plan of operations approved under such title, of any of the
			 Secretary’s responsibilities under this section, but the Secretary may utilize
			 existing facilities and services of any such agency on the basis of mutual
			 agreements with such agency.
				602.Complaints of
			 eligible individuals and of persons furnishing benefits
				(a)In
			 General
					(1)FilingAny
			 eligible individual aggrieved by reason of the individual’s failure to receive
			 any personal health-service benefits to which the believes entitled, or
			 dissatisfied with any service rendered the individual as a personal
			 health-service benefit, and any person who has entered into an agreement to
			 furnish services as personal health-service benefits and who is aggrieved by
			 the failure or alleged failure of a local or other administrative officer or a
			 local administrative committee to carry out the agreement in accordance with
			 its terms, may make a complaint to the local administrative officer or local
			 executive officer in the area in which the action or inaction complained of
			 occurred, or to such other officer as may be provided in regulations.
					(2)ResponseIf
			 the officer to whom such complaint is made finds, after investigation, that the
			 complaint is well founded, the officer shall promptly—
						(A)take such steps as
			 may be necessary and appropriate to correct the action or inaction complained
			 of; and
						(B)notify the
			 individual or other person making the complaint of the officer’s disposition
			 thereof.
						(3)HearingAny
			 such individual or other person dissatisfied with the action taken may in
			 writing request a hearing thereon and shall be afforded opportunity for the
			 same pursuant to subsection (b).
					(b)Hearings
					(1)In
			 generalProvision shall be made for the establishment of
			 necessary and sufficient impartial tribunals to afford hearings to individuals
			 and other persons entitled thereto under subsection (a), or section 207(d), and
			 for further review of the findings, conclusions, and recommendations of such
			 tribunals, in accordance with regulations made by the Board, after consultation
			 with the Advisory Council.
					(2)Specific
			 subjectsWith respect to any complaint involving—
						(A)matters or
			 questions of professional practice or conduct, the hearing body shall contain
			 competent and disinterested professional representation; and
						(B)only matters or
			 questions of professional practice or conduct, the hearing body shall consist
			 exclusively of such professional persons.
						(c)Powers of
			 BoardIn administering this section in any State which has not
			 assumed responsibility for the administration of benefits under this Act as
			 provided in title IV, the Board (subject to the provisions of section 501(b))
			 shall, insofar as they are applicable to its functions under this Act, have all
			 the powers and duties conferred upon the Secretary by sections 205 and 206 of
			 the Social Security Act. Such powers
			 and duties shall be subject to the limitations and rights of judicial review
			 contained in section 205 of such Act.
				(d)Judicial
			 ReviewIn any State which has assumed responsibility for the
			 administration of benefits under this Act as provided in title IV the powers
			 and duties of the State agency shall be subject to such rights of judicial
			 review in the courts of the State as the law of the State may provide; subject,
			 however, to review by the Supreme Court of the United States in such cases and
			 in such manner as is provided in section 1257 of title 28 of the United States
			 Code.
				VIIAPPLICATION OF
			 ACT TO INDIVIDUALS COVERED UNDER MEDICARE PROGRAM
			701.Eligibility;
			 benefits available
				(a)Limitation to
			 Supplementary Benefits
					(1)In
			 generalIn the case of any individual who is entitled to hospital
			 insurance benefits under part A of title XVIII of the
			 Social Security Act, or to
			 supplementary medical insurance benefits under the insurance program
			 established by part B of such title, during any benefit year or part thereof in
			 which the individual is otherwise eligible for benefits under this Act in
			 accordance with section 104 or would otherwise be furnished such benefits in
			 accordance with section 105, the personal health services (specified in section
			 101) which may be made available to the individual as benefits under this Act
			 shall be limited to those services (otherwise available to the individual in
			 accordance with section 102) for which the individual is ineligible under part
			 A or B of such title XVIII.
					(2)TreatmentFor
			 purposes of paragraph (1), an individual shall be considered ineligible under
			 part A or B of such title XVIII if no payment is or can be made to the
			 individual or on the individual’s behalf thereunder with respect to the item or
			 service involved, whether because the individual is not entitled to benefits
			 under whichever such part is applicable, because no payment is provided under
			 either such part for the item or service involved, or because the individual
			 has exhausted entitlement to have payment made thereunder for items or services
			 of the type involved. An individual shall also be considered ineligible under
			 part A or B of such title XVIII with respect to any item or service (for which
			 the individual is otherwise entitled to have payment made thereunder) to the
			 extent that payment is not made with respect to such item or service because of
			 the application of the deductible and coinsurance provisions of sections 1813
			 and 1833 of the Social Security
			 Act.
					(b)RegulationsThe
			 Board, after consultation with the Advisory Council, shall prescribe such
			 regulations as may be necessary or appropriate to insure, in the case of
			 individuals whose benefits under this Act are limited under subsection (a),
			 that the combination of benefits under this Act and title XVIII of the
			 Social Security Act will effectively
			 carry out (without duplication of benefits) the purpose of this Act.
				(c)No Impact on
			 DependentsThe limitation under subsection (a) of an individual’s
			 benefits under this Act shall not be construed as affecting the eligibility of
			 the individual’s dependents for such benefits in accordance with subsection
			 (a)(3) or (b)(3) of section 104.
				702.Study and
			 report
				(a)StudyAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall undertake and carry out a full and complete
			 study of the interrelationship of the program of national health insurance
			 under this Act and the program of health insurance under title XVIII of the
			 Social Security Act, in order to
			 determine the way in which the latter program may be most effectively and
			 equitably transferred to and incorporated in the program under this Act.
				(b)ConsiderationsIn
			 conducting such study, the Secretary shall give particular attention to the
			 transitional problems which would result from such a transfer, and shall
			 consider in detail (with respect to each such program)—
					(1)the benefits
			 provided;
					(2)the standards of
			 eligibility therefor;
					(3)the standards and
			 qualifications for participation by providers of services of various
			 types;
					(4)the methods of
			 administration;
					(5)the costs and
			 methods of financing; and
					(6)any other matters
			 which might assist in making such determination and in insuring that all
			 desirable features of the program under title XVIII of the
			 Social Security Act will to the
			 maximum extent feasible be preserved with respect to the individuals covered by
			 that program (and, in appropriate cases, included in the program under this Act
			 for all individuals who are eligible thereunder, without regard to any
			 transfer).
					(c)ReportThe
			 Secretary shall submit to the President and the Congress, no later than one
			 year after the date of the enactment of this Act, a complete report of the
			 study conducted under this section together with the Secretary’s findings as to
			 the most effective and equitable way in which the transfer under consideration
			 could be effected and detailed recommendations for legislative, administrative,
			 and other actions to accomplish it.
				VIIIFISCAL
			 PROVISIONS
			801.Use of Trust
			 Fund
				(a)Availability of
			 FundsFunds in the National Health Care Trust Fund shall be
			 available for all expenditures necessary or appropriate to carry out this Act;
			 except that (subject to the provisions of section 802(g)) only so much of such
			 funds shall be available for salaries or other administrative expenses of any
			 department or agency of the United States as may be authorized in annual or
			 other appropriation Acts.
				(b)Deposit of
			 ReimbursementsSums received as reimbursements to the National
			 Health Care Trust Fund pursuant to section 104(c) or section 105, or by virtue
			 of subrogation pursuant to section 104(c), shall be deposited in the National
			 Health Care Trust Fund and shall be available in accordance with the provisions
			 of subsection (a).
				802.Allotment of
			 funds
				(a)For Classes of
			 Services
					(1)In
			 generalThe Board, after consultation with the Advisory Council,
			 shall determine, as far in advance of the beginning of each fiscal year as is
			 possible, the sums which shall be available from the Trust Fund for provision
			 during the fiscal year of all classes, and of each of the five classes, of
			 personal health-service benefits specified in section 101(a).
					(2)ConsiderationsSuch
			 sums shall be determined, after taking into consideration the estimated amount
			 which will be in the Trust Fund at the beginning of the fiscal year and the
			 anticipated income of the National Health Care Trust Fund thereafter, with a
			 view—
						(A)to maintaining as
			 nearly as practicable a uniform rate of expenditure for personal health-service
			 benefits in successive fiscal years, except for appropriated allowance on
			 account of anticipated increase in the personnel and facilities available to
			 furnish personal health-service benefits and on account of reduction or
			 withdrawal of restrictions or limitations pursuant to section 102(b);
			 and
						(B)to establishing
			 and maintaining a reserve in the Trust Fund adequate to meet emergency demands
			 in accordance with subsection (d) and adequate to maintain the rate of
			 expenditure or to permit its gradual reduction if the income of the Trust Fund
			 should fall below the income which had been anticipated.
						(b)Initial State
			 Allotments
					(1)In
			 generalIn accordance with regulations prescribed after
			 consultation with the State agencies, the Board, prior to the beginning of each
			 fiscal year shall allot to the several States, for the fiscal years 2010, 2011,
			 and 2012, 90 percent, and for each fiscal year thereafter 95 percent of each
			 sum determined pursuant to subsection (a).
					(2)Basis of
			 allotmentsSuch regulations shall provide for allotments on the
			 basis of—
						(A)the population in
			 the several States eligible for benefits under this Act;
						(B)professional and
			 other personnel, hospitals, and other facilities, and supplies and commodities,
			 to be available in the several States in the provision of such benefits;
			 and
						(C)the cost of
			 reasonable and equitable compensation to such personnel and facilities and for
			 such supplies and commodities.
						(3)Operation of
			 allotmentsSuch allotments shall operate, to the maximum extent
			 possible, both to assure provision to eligible individuals of adequate personal
			 health-service benefits in all States and all local health-service areas, and
			 also to increase the adequacy of services where personnel and facilities are
			 below the national average.
					(c)Allotment of
			 Remainder to States
					(1)In
			 generalFrom time to time during each fiscal year, the Board
			 shall allot to the several States the remaining 10 percent or the remaining 5
			 percent, as the case may be, of each sum determined pursuant to subsection
			 (a).
					(2)ConsiderationsIn
			 making allotments under this subsection, the Board shall take into
			 consideration the factors specified in subsection (b), but shall, in addition,
			 give special consideration to the extent of which allotments under subsection
			 (b) have proved to be insufficient to permit provision of reasonably adequate
			 benefits under this Act.
					(d)Emergency
			 AllotmentsIn addition to the sums determined pursuant to
			 subsection (a) to be available for the provision of personal health-service
			 benefits, the Board, after consultation with the Advisory Council, is
			 authorized to make emergency allotments from the National Health Care Trust
			 Fund if it finds that a disaster, epidemic, or other cause has substantially
			 increased the volume of personal health-service benefits required in any part
			 of the United States over the volume anticipated when the determinations
			 pursuant to subsection (a) were made. Allotments pursuant to this subsection
			 shall be made to such State or States, for such class or classes of personal
			 health-service benefits, and in such amounts, as the Board may find necessary
			 to meet the emergency.
				(e)Payment From
			 AllotmentsThe Board shall from time to time determine the
			 amounts to be paid to each State from its allotments under this section, and
			 shall certify to the Secretary of the Treasury the amounts so determined. The
			 Secretary shall thereupon, and prior to audit or settlement by the General
			 Accounting Office, pay to the State the amounts so certified.
				(f)Use of
			 Funds
					(1)In
			 generalFunds paid to a State for any class of personal
			 health-service benefits shall be used exclusively for the provision of benefits
			 of that class, except that the administrative costs of the State in
			 administering personal health-service benefits under this Act may be met from
			 the allotments to the State.
					(2)Limitation on
			 administrative costsSuch administrative costs, which in any
			 fiscal year shall not exceed 5 percent of the aggregate allotments to the State
			 for such fiscal year, shall be apportioned as between the several allotments in
			 accordance with the costs of administering the respective classes of benefits.
			 Such apportionment may be made in such manner, and by such sampling,
			 statistical, or other methods, as may be agreed upon between the Board and the
			 State agency.
					(g)Board Assumption
			 of ResponsibilityIn any case in which the Board has assumed
			 responsibility for the administration in a State of benefits under this Act in
			 accordance with section 402 (d) or (e), all allotments or balances of
			 allotments to such State shall be available for expenditure by the Board for
			 the provision of personal health-service benefits in that State, and (until the
			 Congress shall make funds available therefor pursuant to section 801(a)) for
			 the costs of administration of such benefits in such State. Expenditures
			 authorized pursuant to section 801(a) for such costs of administration shall be
			 charged against allotments to such State.
				803.Grants-in-aid
			 for training and education
				(a)AuthorityFor
			 the purpose of increasing the availability of training and education for
			 professional and technical personnel engaged or undertaking to engage in the
			 provision or administration of personal health services as benefits under this
			 Act, and to carry out the policies of section 209(a), the Board is authorized
			 to make grants—
					(1)to public or
			 nonprofit institutions or agencies engaging in undergraduate or postgraduate
			 professional, technical, or administration education or training, for the cost
			 (in whole or in part) of courses or projects which the Board finds, after
			 consultation with the Advisory Council and appropriate Federal departments and
			 agencies, (A) cannot be carried out without financial assistance under this
			 section, and (B) show promise of making valuable contributions to the
			 education, training, or retraining of professional or technical personnel
			 engaged or undertaking to engage in the provision or administration of
			 benefits, or
					(2)to individuals who
			 are professional or technical persons engaged or who undertake to engage in the
			 provision of personal health-service benefits, or who are engaged or undertake
			 to engage in the administration of such benefits, for maintenance (in whole or
			 in part) while in attendance at courses or projects assisted under paragraph
			 (1) or approved by the Board for similar training or education, and for costs
			 of necessary travel.
					(b)Payment Under
			 GrantsSuch grants, in such amounts and for payment at such times
			 as are approved by the Board, shall be certified for payment to the Secretary
			 of the Treasury, who shall pay them from the National Health Care Trust Fund to
			 the designated individuals, institutions, or agencies.
				(c)Availability of
			 FundsFor the purposes of this section there shall be available
			 for the fiscal year 2010 the sum of $5,000,000, for the fiscal year 2011 the
			 sum of $5,000,000, and for each fiscal year thereafter an amount not to exceed
			 one-half of 1 percent of the amount expended for benefits under this Act in the
			 last preceding calendar year.
				IXMISCELLANEOUS
			 PROVISIONS
			901.DefinitionsAs used in this Act:
				(1)WagesThe
			 term wages means the sum of the following items, excluding any
			 amount in excess of the applicable contribution and benefit base (as determined
			 under section 230 of the Social Security
			 Act with respect to the hospital insurance tax) which is received
			 (or, in the case of income from self-employment, accrued) by any individual
			 during any calendar year—
					(A)all remuneration
			 for employment, including the cash value of all remuneration paid in any medium
			 other than cash; except that such term does not include—
						(i)the
			 amount of any payment made to, or on behalf of, an employee under a plan or
			 system established by an employer which makes provision for the employer’s
			 employees generally or for a class or classes of the employer’s employees
			 (including any amount paid by an employer for insurance or annuities, or into a
			 fund to provide for any such payment), on account of retirement, or sickness or
			 accident disability, or medical and hospitalization expenses in connection with
			 sickness or accident disability, or death; provided, in the case of a death
			 benefit, that the employee (I) has not the option to receive, instead of
			 provision for such death benefit, any part of such payment or, if such death
			 benefit is insured, any part of the premiums (or contributions to premiums)
			 paid by the employee’s employer, and (II) has not the right, under the
			 provisions of the plan or system or policy of insurance providing for such
			 death benefit, to assign such benefit, or to receive a cash consideration in
			 lieu of such benefit either upon the employee’s withdrawal from the plan or
			 system providing for such benefit or upon termination of such plan or system or
			 policy of insurance or of the employee’s employment with such employer;
						(ii)the
			 payment by an employer (without deductions from the remuneration of the
			 employee) of any social-insurance taxes or contributions imposed upon an
			 employee; or
						(iii)the value of
			 services exchanged for other services for which there is no payment other than
			 the exchange; and
						(B)all net income
			 from farm, business, professional, or other self-employment.
					(2)EmploymentThe
			 term employment means any service of whatever nature performed by
			 an employee for the person employing the employee, irrespective of the
			 citizenship or residence of either, within United States, or on or in
			 connection with an American vessel or an American civil aircraft under a
			 contract of service which is entered into within the United States or during
			 the performance of which the vessel or aircraft touches at a port or airport in
			 the United States, if the employee is employed on and in connection with such
			 vessel or aircraft when outside the United States, except—
					(A)service on active
			 duty in the Armed Forces of the United States;
					(B)service performed
			 in the employ of a State or any political subdivision thereof, or any
			 instrumentality of any one or more of the foregoing which is wholly owned by
			 one or more States or political subdivisions;
					(C)casual labor not
			 in the course of the employer’s trade or business;
					(D)service performed
			 by an employee on or in connection with a vessel not an American vessel, or an
			 aircraft not an American aircraft, if the employee is employed on and in
			 connection with such vessel or aircraft when outside the United States;
					(E)service performed
			 by a duly ordained or duly commissioned or licensed minister of any church in
			 the regular exercise of the minister’s ministry and service performed by a
			 regular member of a religious order in the exercise of duties required by such
			 order;
					(F)service performed
			 by an individual as an employee or employee representative as defined in
			 section 1 of the Railroad Retirement Act of 1937 or section 1 of the Railroad
			 Retirement Act of 1974;
					(G)service
			 performance in any calendar quarter in the employ of any organization exempt
			 from income tax under section 501 of the Internal Revenue Code of 1986
			 if—
						(i)the
			 remuneration for such services does not exceed $150; or
						(ii)such service is
			 in connection with the collection of dues or premiums for a fraternal
			 beneficiary society, order, or association, and is performed away from the home
			 office or is ritualistic service in connection with any such society, order, or
			 association; or
						(iii)such service is
			 performed by a student who is enrolled and is regularly attending classes at a
			 school, college, or university;
						(H)service performed
			 in the employ of a foreign government (including service as a consular or other
			 officer or employee or a nondiplomatic representative);
					(I)service performed
			 in the employ of an instrumentality wholly owned by a foreign government,
			 if—
						(i)the
			 service is of a character similar to that performed in foreign countries by
			 employees of the United States Government or of an instrumentality thereof;
			 and
						(ii)the
			 Secretary of State shall certify to the Secretary of Health and Human Services
			 that the foreign government, with respect to whose instrumentality and
			 employees thereof exemption is claimed, grants an equivalent exemption with
			 respect to similar service performed in the foreign country by employees of the
			 United States Government and of instrumentalities thereof; and
						(J)service performed
			 in the employ of an international organization entitled to enjoy privileges,
			 exemptions, and immunities as an international organization under the
			 International Organizations Immunities Act.
					(3)In any case in
			 which an individual has received wages equal to the applicable contribution and
			 benefit base (as determined under section 230 of the
			 Social Security Act), in a calendar
			 year, not less than $500 of such wages shall be deemed, for the purpose of
			 section 104(a), to have been received by the individual in the quarter during
			 which the first of such wages were in fact received by the individual and in
			 each quarter of such calendar year thereafter.
				(4)Benefit
			 yearThe term benefit year means a period commencing
			 on July 1 of any year and ending on June 30 of the succeeding year.
				(5)QuarterThe
			 term quarter and the term calendar quarter mean a
			 period of three calendar months ending on March 31, June 30, September 30, or
			 December 31.
				(6)EmployeeThe
			 term employee includes (in addition to any individual who is a
			 servant under the law of master and servant) any individual who performs
			 service, of whatever nature, for a person, unless the service is performed by
			 the individual in pursuit of the individual’s own independently established
			 business. The term employee also includes an officer of a
			 corporation.
				(7)American
			 vesselThe term American vessel means any vessel
			 documented or numbered under the laws of the United States; and includes any
			 vessel which is neither documented nor numbered under the laws of any foreign
			 country, if its crew is employed solely by one or more citizens or residents of
			 the United States or corporations organized under the laws of the United States
			 or of any State.
				(8)American
			 aircraftThe term American aircraft means an
			 aircraft registered under the laws of the United States.
				(9)StateThe
			 term State includes the District of Columbia.
				(10)United
			 statesThe term United States, when used in a
			 geographic sense, means the several States, as defined in paragraph (9).
				(11)DependentThe
			 term dependent means—
					(A)an unmarried child
			 (including a stepchild, adopted, or foster child) of an individual, who is
			 under the age of 18, or who is under a total disability which has continued for
			 a period of not less than six consecutive calendar months and is living with
			 such individual or receiving regular support from the individual;
					(B)a wife of an
			 individual living with such individual or receiving regular support from the
			 individual;
					(C)a husband who is
			 under a total disability which has continued for a period of not less than six
			 consecutive calendar months, and is living with or receiving regular and
			 substantial support from such individual; and
					(D)a parent who is
			 living with or receiving regular and substantial support from such
			 individual.
					(12)PersonThe
			 term person means an individual, a trust or estate, a partnership,
			 a corporation, an association, a consumer cooperative, or other
			 organization.
				902.Effective
			 dateThe effective date of
			 this Act shall be the date of its enactment, but personal health services shall
			 first become available as benefits in accordance with this Act on October 1,
			 2010.
			XVALUE
			 ADDED TAX AND NATIONAL HEALTH CARE TRUST FUND
			1001.Imposition of
			 value added tax
				(a)In
			 GeneralSubtitle D of the Internal Revenue Code of 1986 (relating
			 to miscellaneous excise taxes) is amended by inserting before chapter 31 the
			 following new chapter:
					
						30VALUE ADDED
				TAX
							
								Subchapter A. Imposition of
				  tax
								Subchapter B. Taxable
				  transaction
								Subchapter C. Taxable amount; rate of
				  tax for certain transactions; credit against tax
								Subchapter D.
				  Administration
								Subchapter E. Definitions and special
				  rules; treatment of certain transactions
							
							AImposition of
				Tax
								
									Sec. 3901. Imposition of
				  tax.
								
								3901.Imposition of
				tax
									(a)General
				RuleA tax is hereby imposed on each taxable transaction.
									(b)Amount of
				TaxExcept as otherwise provided in this chapter, the amount of
				the tax shall be 5 percent of the taxable amount.
									BTaxable
				Transaction
								
									Sec. 3903. Taxable
				  transaction.
									Sec. 3904. Commercial-type
				  transaction.
									Sec. 3905. Taxable person.
									Sec. 3906. Transactions in the United
				  States.
									Sec. 3907. Rules relating to other terms
				  used in section 3903.
								
								3903.Taxable
				transactionFor purposes of
				this chapter, the term taxable transaction means—
									(1)the sale of
				property in the United States,
									(2)the performance of
				services in the United States, and
									(3)the importing of
				property into the United States,
									by a taxable
				person in a commercial-type transaction.3904.Commercial-type
				transaction
									(a)General
				RuleFor purposes of this chapter, the term commercial-type
				transaction means a transaction engaged in by—
										(1)a corporation,
				or
										(2)any person (other
				than a corporation) in connection with a business.
										(b)Sales and Leases
				of Real Property; ImportsFor purposes of this chapter—
										(1)In
				generalThe term commercial-type transaction
				includes—
											(A)any sale or
				leasing of real property, and
											(B)any importing of
				property,
											whether or
				not such transaction is described in subsection (a).(2)Certain imported
				articlesNotwithstanding paragraph (1)(B), the importing of an
				article which is free of duty under part 2 of schedule 8 of the Tariff
				Schedules of the United States shall not be treated as a commercial-type
				transaction unless such transaction is described in subsection (a).
										3905.Taxable
				person
									(a)General
				RuleExcept as otherwise provided in this chapter, for purposes
				of this chapter, the term taxable person means a person who
				engages in a business or in a commercial-type transaction.
									(b)Treatment of
				Employees, etcFor purposes of this chapter, an employee shall
				not be treated as a taxable person with respect to activities engaged in as an
				employee.
									3906.Transactions
				in the United States
									(a)Sales of
				PropertyFor purposes of this chapter—
										(1)In
				generalExcept as provided in paragraph (2), the sale of property
				shall be treated as occurring where delivery takes place.
										(2)Real
				propertyThe sale of real property shall be treated as occurring
				where the real property is located.
										(b)Performance of
				ServiceFor purposes of this chapter—
										(1)In
				generalExcept as otherwise provided in this subsection, a
				service shall be treated as occurring where it is performed.
										(2)Services
				performed inside and outside the united statesIf a service is
				performed both inside and outside the United States, such service shall be
				treated as performed—
											(A)inside the United
				States, if 50 percent or more of such service is performed inside the United
				States, and
											(B)outside the United
				States, if less than 50 percent of such service is performed inside the United
				States.
											3907.Rules relating
				to other terms used in Section 3903
									(a)Exchanges
				Treated as SalesFor purposes of this chapter—
										(1)an exchange of
				property for property or services shall be treated as a sale of property,
				and
										(2)an exchange of
				services for property or services shall be treated as the performance of
				services.
										(b)Certain
				Transfers to Employees Treated as SalesFor purposes of this
				chapter, the transfer of property to an employee as compensation (other than a
				transfer of a type for which no amount is includible in the gross income of
				employees for purposes of chapter 1) shall be treated as the sale of
				property.
									(c)Performance of
				ServicesFor purposes of this chapter—
										(1)Certain
				activities treated as performance of servicesActivities treated
				as included in the performance of services shall include (but shall not be
				limited to)—
											(A)permitting the use
				of property,
											(B)the granting of a
				right to the performance of services or to reimbursement (including the
				granting of warranties, insurance, and similar items), and
											(C)the making of a
				covenant not to compete (or similar agreement to refrain from doing
				something).
											(2)Employers and
				employees
											(A)Services for
				employerAn employee’s services for the employee’s employer shall
				not be treated as the performance of services.
											(B)Services for
				employeeAn employer’s services for the employer’s employee shall
				not be treated as the performance of services unless such services are of a
				type which constitute gross income to the employee for purposes of chapter
				1.
											(3)Performance of
				services treated as sale of servicesThe performance of services
				shall be treated as the sale of services.
										CTaxable Amount;
				Rate of Tax for Certain Transactions; Credit Against Tax
								
									Sec. 3911. Taxable amount.
									Sec. 3912. Zero rating for food,
				  housing, and medical care.
									Sec. 3913. Zero rating for exports and
				  interest.
									Sec. 3914. Governmental
				  entities.
									Sec. 3915. Exempt
				  organizations.
									Sec. 3916. Credit against
				  tax.
								
								3911.Taxable
				amount
									(a)Amount Charged
				CustomerFor purposes of this chapter, the taxable amount for any
				transaction for which money is the only consideration shall be the price
				charged the purchaser of the property or services by the seller thereof—
										(1)including all
				invoiced charges for transportation, and other items payable to the seller with
				respect to this transaction, but
										(2)excluding the tax
				imposed by section 3901 with respect to this transaction and excluding any
				State and local sales and use taxes with respect to this transaction.
										(b)ExchangesFor
				purposes of this chapter, the taxable amount in any exchange of property or
				services shall be the fair market value of the property or services transferred
				by the person liable for the tax (determined as if such person had sold the
				property or services to the other party to the exchange).
									(c)ImportsFor
				purposes of this chapter, the taxable amount in the case of any import shall
				be—
										(1)the customs value
				plus customs duties and any other duties which may be imposed, or
										(2)if there is no
				such customs value, the fair market value (determined as if the importer had
				sold the property).
										(d)Special Rule in
				the Case of Sales of Certain Used Consumer GoodsFor purposes of
				this chapter, if—
										(1)a taxable person
				acquires any tangible personal property in a transaction which was not a
				taxable transaction, and
										(2)such property had
				been used by an ultimate consumer before such acquisition,
										the
				taxable amount in the case of any sale of such property by such taxable person
				(determined without regard to this subsection) shall be reduced by the amount
				paid for such property by such taxable person.3912.Zero rating
				for food, housing, and medical care
									(a)Zero Rating for
				Food, Housing, and Medical CareThe rate of the tax imposed by
				section 3901 shall be zero with respect to the following:
										(1)FoodThe
				retail sale of food and nonalcoholic beverages for human consumption (other
				than consumption on the premises).
										(2)HousingThe
				sale and renting of residential real property for use by the purchaser or
				tenant as a principal residence.
										(3)Medical
				careMedical care.
										(b)DefinitionsFor
				purposes of subsection (a)—
										(1)Nonalcoholic
				beveragesThe term nonalcoholic beverages does not
				include any article which is taxable under chapter 51.
										(2)Medical
				careThe term medical care means the performance of
				any service, and the retail sale of any property, payment for which by the
				purchaser would constitute medical care within the meaning of section
				213.
										(3)Mobile homes,
				etc., treated as real propertyA mobile or floating home shall be
				treated as real property.
										(c)Advance Zero
				RatingThe Secretary shall prescribe regulations under which any
				item which becomes clearly identifiable as an item to which subsection (a) will
				apply when it reaches the retail stage shall be zero rated for all transactions
				after it becomes so clearly identifiable.
									3913.Zero rating
				for exports and interestThe
				rate of the tax imposed by section 3901 shall be zero with respect to the
				following:
									(1)ExportsExports
				of property.
									(2)InterestInterest.
									3914.Governmental
				entities
									(a)Zero Rating for
				Sales to Governmental Entities and Educational Activities of Governmental
				EntitiesThe rate of the tax imposed by section 3901 shall be
				zero with respect to the following:
										(1)Sales to
				governmental entitiesAny sale of property or services to a
				governmental entity.
										(2)Educational
				activitiesThe providing by a governmental entity of property and
				services in connection with the education of students.
										(b)Sales, etc., by
				Governmental Entities Taxable Only Where Separate Charge Is
				MadeFor purposes of this chapter, the sale of property and the
				performance of services by a governmental entity shall be a taxable transaction
				if (and only if) a separate charge of fee is made therefor.
									(c)Governmental
				Entity DefinedFor purposes of this chapter, the term
				governmental entity means the United States, any State or
				political subdivision thereof, the District of Columbia, a Commonwealth or
				possession of the United States, or any agency or instrumentality of any of the
				foregoing.
									3915.Exempt
				organizations
									(a)Zero Rating for
				Section 501(c)(3) Organizations; Credit
				Allowed for All Purchases
										(1)Zero
				ratingThe rate of the tax imposed by section 3901 shall be zero
				with respect to any taxable transaction engaged in by a section 501(c)(3)
				organization other than as part of an unrelated business.
										(2)Credit allowed
				for all purchasesFor purposes of this chapter, a section
				501(c)(3) organization shall be treated as engaged in a business with respect
				to all of its activities.
										(b)Taxable
				Transactions in Case of Other Exempt OrganizationsFor purposes
				of this chapter, the sale of property and the performance of services by any
				exempt organization other than a section 501(c)(3) organization shall be a
				taxable transaction if (and only if) a charge or fee is made for such
				services.
									(c)DefinitionsFor
				purposes of this chapter—
										(1)Section
				501(c)(3) organizationsThe term
				section 501(c)(3) organization means an organization described in
				section 501(c)(3) which is exempt from tax under section 501(a).
										(2)Other exempt
				organizationThe term other exempt organization
				means any organization (other than a section 501(c)(3) organization) which is
				exempt from tax under chapter 1.
										3916.Credit against
				tax
									(a)General
				RuleThere shall be allowed as a credit against the tax imposed
				by section 3901 the aggregate amount of tax imposed by section 3901 which has
				been paid by sellers to the taxpayer of property and services which the
				taxpayer uses in the business to which the transaction relates.
									(b)Exempt
				Transactions, etcIf—
										(1)property or
				services are used partly in the business and partly for other purposes,
				or
										(2)property or
				services are used partly for taxable transactions and partly for other
				transactions,
										the
				credit shall be allowable only with respect to the property and services used
				for taxable transactions in the business. No credit shall be allowable for any
				transaction occurring when the taxpayer was a nontaxable person.(c)Excess Credit
				Treated as Overpayment
										(1)In
				generalIf for any taxable period the aggregate amount of the
				credits allowable by subsection (a) exceeds the aggregate amount of the tax
				imposed by section 3901 for such period, such excess shall be treated as an
				overpayment of the tax imposed by section 3901.
										(2)Time when
				overpayment arisesAny overpayment under paragraph (1) for any
				taxable period shall be treated as arising on the later of—
											(A)the due date for
				the return for such period, or
											(B)the date on which
				the return is filed.
											DAdministration
								
									Sec. 3921. Seller liable for
				  tax.
									Sec. 3922. Tax invoices.
									Sec. 3923. De minimis
				  exemption.
									Sec. 3924. Time for filing return and
				  claiming credit; deposits of tax.
									Sec. 3925. Treatment of related
				  businesses, etc.
									Sec. 3926. Secretary to be notified of
				  certain events.
									Sec. 3927. Regulations.
								
								3921.Seller liable
				for taxThe person selling the
				property or services shall be liable for the tax imposed by section
				3901.
								3922.Tax
				invoices
									(a)Seller Must Give
				Purchaser Tax InvoiceAny taxable person engaging in a taxable
				transaction shall give the purchaser a tax invoice with respect to such
				transaction if the seller has reason to believe that the purchaser is a taxable
				person.
									(b)Content of
				InvoiceThe tax invoice required by subsection (a) with respect
				to any transaction shall set forth—
										(1)the name and
				identification number of the seller,
										(2)the name of the
				purchaser,
										(3)the amount of the
				tax imposed by section 3901, and
										(4)such other
				information as may be prescribed by regulations.
										(c)No Credit
				Without Invoice
										(1)In
				generalExcept as provided in paragraphs (2) and (3), a purchaser
				may claim a credit with respect to a transaction only if the purchaser—
											(A)has received from
				the seller and has in the purchaser’s possession a tax invoice which meets the
				requirements of subsection (b), and
											(B)is named as the
				purchaser in such invoice.
											(2)Employees or
				other agents named in invoicesTo the extent provided in
				regulations, the naming of an employee or other agent of the purchaser shall be
				treated as the naming of the purchaser.
										(3)Waiver of
				invoice requirement in certain casesTo the extent provided in
				regulations, paragraph (1) shall not apply—
											(A)where the
				purchaser without fault on the purchaser’s part fails to receive or fails to
				have in the purchaser’s possession a tax invoice,
											(B)to a taxable
				transaction (or category of transactions) where—
												(i)the amount
				involved is de minimis, or
												(ii)the information
				required by subsection (b) can be reliably established by sampling or by
				another method and can be adequately documented.
												(d)Time for
				Furnishing InvoiceAny invoice required to be furnished by
				subsection (a) with respect to any transaction shall be furnished not later
				than 15 business days after the tax point for such transaction.
									3923.De minimis
				exemption
									(a)In
				GeneralUnder regulations, a person—
										(1)whose aggregate
				taxable transactions for the calendar year do not exceed $20,000, and
										(2)whose aggregate
				taxable transactions for the next calendar year can reasonably be expected not
				to exceed $20,000,
										may elect
				to be treated as a person who is not a taxable person for the next calendar
				year.(b)ExceptionsSubsection
				(a) shall not apply—
										(1)to any sale or
				leasing of real property, and
										(2)to any importing
				of property.
										(c)Termination of
				ElectionAny election under subsection (a) for a calendar year
				shall terminate if the aggregate taxable transactions—
										(1)for the first
				calendar quarter in such year exceed $7,000,
										(2)for the first 2
				calendar quarters in such year exceed $12,000, or
										(3)for the first 3
				calendar quarters in such year exceed $17,000.
										Such
				termination shall take effect on the first day of the second month following
				the close of the first period in which the requirements of paragraph (1), (2),
				or (3) are met.(d)Taxable Amount
				Treated as Zero for Zero-Rated TransactionsFor purposes of this
				section, the taxable amount of any zero-rated transaction shall be treated as
				zero.
									(e)Condition of
				ElectionIn the case of a person who is a taxable person for any
				period, an election under subsection (a) may be made for succeeding periods
				only with the consent of the Secretary. Such consent shall be conditioned on
				placing such person, for all succeeding periods, in the same position with
				respect to the tax imposed by section 3901 (and the credit allowed by section
				3916) he would have been in if all property and services he holds at the time
				he becomes a nontaxable person had been acquired as a nontaxable person.
									(f)Casual Sales and
				Leases of Real Property ExcludedFor purposes of this section,
				the term taxable transaction does not include a transaction which
				is treated as a commercial-type transaction solely by reason of section
				3904(b)(1)(A).
									3924.Time for
				filing return and claiming credit; deposits of tax
									(a)Filing
				ReturnBefore the first day of the second calendar month
				beginning after the close of each taxable period, each taxable person shall
				file a return of the tax imposed by section 3901 on taxable transactions having
				a tax point within such taxable period.
									(b)Credit Allowed
				for Taxable Period in Which Purchaser Receives Invoice
										(1)In
				generalExcept as provided in paragraph (2), a credit allowable
				by section 3916 with respect to a transaction may be allowed only for the first
				taxable period by the close of which the taxpayer—
											(A)has paid or
				accrued amounts properly allocable to the tax imposed by section 3901 with
				respect to such transaction, and
											(B)has a tax invoice
				(or equivalent) with respect to such transaction.
											(2)Use for later
				periodUnder regulations, a credit allowable by section 3916 may
				be allowed for a period after the period set forth in paragraph (1).
										(c)Taxable
				PeriodFor purposes of this chapter—
										(1)In
				generalThe term taxable period means a calendar
				quarter.
										(2)Exception
											(A)Election of
				1-month periodIf the taxpayer so elects, the term taxable
				period means a calendar month.
											(B)Other
				periodsTo the extent provided in regulations, the term
				taxable period includes a period, other than a calendar quarter or
				month, selected by the taxpayer.
											(d)Tax
				PointFor purposes of this chapter—
										(1)Chapter
				1 rules with respect to seller
				governExcept as provided in paragraph (2), the tax point for any
				sale of property or services is the earlier of—
											(A)the time (or
				times) when any income from the sale should be treated by the seller as
				received or accrued (or any loss should be taken into account by the seller)
				for purposes of chapter 1, or
											(B)the time (or
				times) when the seller receives payment for the sale.
											(2)ImportsIn
				the case of the importing of property, the tax point is when the property is
				entered, or withdrawn from warehouse, for consumption in the United
				States.
										(e)Monthly Deposits
				RequiredTo the extent provided in regulations, monthly deposits
				may be required of the estimated liability for any taxable period for the tax
				imposed by section 3901.
									3925.Treatment of
				related businesses, etc
									(a)General
				RuleFor purposes of this chapter (other than section 3923), to
				the extent provided in regulations, the taxpayer may elect—
										(1)to treat as 1
				taxable person 2 or more businesses which may be treated under section 52(b) as
				1 employer, and
										(2)to treat as
				separate taxable persons separate divisions of the same business.
										(b)De Minimis
				ExemptionFor purposes of section 3923, all businesses which are
				under common control (within the meaning of section 52(b)) shall be treated as
				1 business.
									3926.Secretary to
				be notified of certain eventsTo the extent provided in regulations, each
				person engaged in a business shall notify the Secretary (at such time or times
				as may be prescribed by such regulations) of any change in the form in which a
				business is conducted or any other change which might affect the liability for
				the tax imposed by section 3901 or the amount of such tax or any credit against
				such tax, or otherwise affect the administration of such tax in the case of
				such person.
								3927.RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				chapter.
								EDefinitions and
				Special Rules; Treatment of Certain Transactions
								
									Sec. 3931. Definitions.
									Sec. 3932. Special rules.
									Sec. 3933. Personal use by owner of
				  business property or services.
									Sec. 3934. Gift of business property or
				  services.
									Sec. 3935. Special rules for
				  dispositions of nonbusiness real property.
									Sec. 3936. Special rule for insurance
				  contracts.
								
								3931.Definitions
									(a)PropertyFor
				purposes of this chapter, the term property means any tangible
				property.
									(b)BusinessFor
				purposes of this chapter, the term business includes—
										(1)a trade,
				and
										(2)an activity
				regularly carried on for profit.
										(c)EmployeeFor
				purposes of this chapter, the term employee has the meaning such
				term has for purposes of chapter 24 (relating to withholding).
									(d)PersonFor
				purposes of this chapter, the term person includes any
				governmental entity.
									(e)Business
				DayFor purposes of this chapter, the term business
				day means any day other than Saturday and Sunday and other than a legal
				holiday (within the meaning of section 7503).
									(f)United
				StatesFor purposes of this chapter, the term United
				States, when used in a geographical sense, includes a Commonwealth and
				any possession of the United States.
									3932.Special
				rules
									(a)Coordination
				With Subtitle AFor purposes of
				subtitle A—
										(1)Treatment of
				creditAny credit allowable to a taxpayer under section 3916
				which is attributable to any property or services shall be treated as a
				reduction in the amount paid or incurred by the taxpayer for such property or
				services.
										(2)Amount of
				deduction for taxThe amount allowable as a deduction for the tax
				imposed by section 3901 shall be determined without regard to any credit
				allowable under section 3916.
										(3)Computation of
				percentage depletionFor purposes of sections 613 and
				613A—
											(A)gross income shall
				be reduced by the amount of the tax imposed by section 3901, and
											(B)taxable income
				shall be determined without regard to any deduction allowed for such
				tax.
											(b)Special Rule
				Sale of Property Includes Incidental Performance of ServicesFor
				purposes of this chapter, if in connection with the sale of any property there
				is an incidental performance of services, such performance of services shall be
				treated as part of the sale of such property.
									(c)Special Rule
				Where Performance of Services Includes Incidental Transfer of
				PropertyFor purposes of this chapter, if in connection with the
				performance of any services there is an incidental transfer of property, such
				transfer shall be treated as part of the performance of such services.
									(d)Authority to Zero
				Rate De Minimis Transactions, etcThe Secretary may prescribe
				regulations providing that the rate of tax shall be zero for a taxable
				transaction (or category of such transactions) where—
										(1)the amount
				involved is de minimis, or
										(2)the revenue raised
				by taxing the transaction is not sufficient to justify the administrative and
				other costs involved in the payment and collection of the tax.
										(e)Importing
				Treated as Sale and PurchaseFor purposes of this chapter, the
				importing of any property into the United States shall be treated as both a
				sale and purchase of such property by the person importing such
				property.
									(f)Subchapter
				S Corporation Treated as Not a
				CorporationFor purposes of this chapter, an S corporation (as
				defined in section 1361(a)) shall be treated as a person which is not a
				corporation.
									(g)Use Includes
				Held for UseFor purposes of this chapter, property and services
				held for use by any person shall be treated as used by the person.
									3933.Personal use
				by owner of business property or services
									(a)General
				RuleIf any business property or services are used by an owner of
				the taxpayer for personal purposes, for purposes of this chapter such use shall
				be treated as a taxable transaction.
									(b)Taxable
				AmountIn the case of a use described in subsection (a), for
				purposes of this chapter, the taxable amount shall be—
										(1)except as provided
				in paragraph (2), the fair market value of the property or the services,
				or
										(2)if such use is
				only the temporary use of property, the fair rental value of such use.
										(c)DefinitionsFor
				purposes of this section—
										(1)Business
				property or servicesThe term business property or
				services means any property or services if a sale of such property, or
				the performance of such services, by the taxpayer would be a taxable
				transaction.
										(2)OwnerThe
				term owner means—
											(A)in the case of a
				sole proprietorship, the proprietor,
											(B)in the case of any
				other business enterprise, any holder of a beneficial interest in the
				corporation, partnership, or other entity, and
											(C)any member of the
				family (within the meaning of section 267(c)(4)) of an individual described in
				subparagraph (A) or (B).
											3934.Gift of
				business property or services
									(a)General
				RuleIn the case of any gift of business property or services,
				for purposes of this chapter—
										(1)such gift shall be
				treated as a taxable transaction, and
										(2)the taxable amount
				shall be the amount determined under section 3933(b).
										(b)Gifts Related to
				Business Promotion ActivitiesFor purposes of subsection (a), the
				term gift includes any gift of property or services transferred in
				connection with business promotion activities.
									3935.Special rules
				for dispositions of nonbusiness real property
									(a)In
				GeneralIn the case of any sale of real property which is treated
				as a commercial-type transaction solely by reason of section 3904(b)(1)(A), for
				purposes of this chapter, the taxable amount shall be the excess (if any)
				of—
										(1)the amount
				realized on such sale, over
										(2)the adjusted cost
				to the taxpayer of such real property.
										(b)Adjusted
				CostFor purposes of subsection (a)—
										(1)In
				generalExcept as provided in paragraph (2), the term
				adjusted cost means, with respect to any property, the basis of
				such property increased by expenditures properly chargeable to capital account
				(other than taxes or other carrying charges described in section 266) for
				periods during the holding period for such property.
										(2)Transitional
				ruleThe adjusted cost of any property shall include only amounts
				incurred during periods after December 31, 2009.
										(c)Value Added Tax
				Not Taken Into AccountFor purposes of this section, the amount
				realized on any sale of real property shall not include any amount attributable
				to the tax imposed by this chapter.
									3936.Special rule
				for insurance contractsIn the
				case of any contract of insurance, for purposes of this chapter, the taxable
				amount is the excess of—
									(1)the portion of the
				premium attributable to insurance coverage, over
									(2)the actuarial cost
				to the insurer of providing such insurance
				coverage.
									
				(b)Clerical
			 AmendmentThe table of chapters for subtitle D of the Internal
			 Revenue Code of 1986 is amended by inserting before the item relating to
			 chapter 31 the following:
					
						
							Chapter 30. Value added
				tax
						
						
				(c)Effective
			 DateThe amendments made by this section shall apply to
			 transactions occurring after December 31, 2009.
				1002.Revenue from
			 value added tax to fund National Health Care Trust Fund
				(a)In
			 GeneralSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end the
			 following new section:
					
						9511.National
				Health Care Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the National Health Care Trust
				Fund, consisting of such amounts as may be appropriated or credited to
				the Trust Fund as provided in this section or section 9602(b).
							(b)Transfers to
				Trust FundThere are hereby appropriated to the National Health
				Care Trust Fund amounts equivalent to amounts received in the Treasury from the
				tax imposed under section 3901 (relating to the value added tax).
							(c)Expenditures
				From Trust FundAmounts in the National Health Care Trust Fund
				shall be available only for purposes of making expenditures to carry out the
				program of health benefits under the National Health Insurance
				Act.
							.
				(b)Clerical
			 AmendmentThe table of sections for such subchapter A is amended
			 by adding at the end the following new item:
					
						
							Sec. 9511. National Health Care Trust
				Fund.
						
						.
				XISTUDY AND
			 DEVELOPMENT OF COST CONTROL MECHANISMS
			1101.Development of
			 cost control mechanisms
				(a)StudyThe
			 Secretary of Health and Human Services shall conduct a study analyzing various
			 methods to control the costs of providing personal health benefits under this
			 Act, and shall include in such study an analysis of the effects on such costs
			 of medical malpractice claims and the purchase of medical malpractice liability
			 insurance by providers of the benefits.
				(b)Reports to
			 CongressNot later than October 1, 2011, the Secretary shall
			 submit a report to Congress describing the study conducted under subsection
			 (a), and shall include in the report recommendations on methods to control
			 costs under this Act, including recommendations on the development of a system
			 under which medical malpractice claims brought against providers of benefits
			 under this Act may be resolved in an equitable and cost-effective manner. Not
			 later than April 1, 2012, the Secretary shall promulgate regulations to
			 implement the recommendations made in the report.
				
